In a proceed*698ing pursuant to CPLR article 78, the petitioner appeals, as limited by his brief, from so much of an order of the Supreme Court, Suffolk County (Jones, Jr., J.), dated September 17, 2009, as, sua sponte, confirmed a determination of the same court dated August 28, 2009 (Seidell, J.H.O.), made after a hearing, awarding him an attorney’s fee in the total sum of only $29,500.
Ordered that the appeal is dismissed, without costs or disbursements.
The order appealed from, sua sponte, confirmed the Judicial Hearing Officer’s determination and, as such, the order is not appealable as of right (see CPLR 5701 [a] [2]). Under the circumstances, we decline to grant leave to appeal from the order. Skelos, J.P., Balkin, Austin and Hall, JJ., concur.